Citation Nr: 0910244	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in evaluation from 60 percent to 30 
percent for service-connected bilateral hearing loss, 
effective from May 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Rating Decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that implemented a 
reduction in evaluation for service-connected bilateral 
hearing loss, from 60 percent to 30 percent, effective May 1, 
2006.

The Board notes that in his Informal Hearing Presentation, 
dated March 11, 2009, the Veteran contended that his hearing 
is worse than his current 30 percent evaluation.  A claim for 
an increased evaluation of the Veteran's service-connected 
bilateral hearing loss is referred back to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  Based on the report of an August 2005 VA examination, the 
RO proposed reducing the evaluation of service-connected 
bilateral hearing loss from 60 percent to 30 percent; the 
Veteran was notified of the proposed reduction in September 
22, 2005, correspondence.

2.  The Veteran submitted a private audiological examination 
report supporting his opposition to the reduction, which was 
associated with the claims folder and considered by the RO.  
The Veteran did not request a hearing.

3.  In a February 1, 2006, rating decision, the RO 
implemented a final reduction of the evaluation for service-
connected bilateral hearing loss, effective May 1, 2006, from 
60 percent to 30 percent.

4.  The Veteran's bilateral hearing loss is manifested by an 
average puretone threshold in the right ear of 70, and in the 
left ear of 76.  His speech recognition ability is 72 percent 
in the right ear and 62 percent in the left ear.


CONCLUSION OF LAW

A 60 percent evaluation for bilateral hearing loss was 
properly reduced to 30 percent; assignment of a higher 
evaluation is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.327, 3.344, 4.1, 4.3, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Where the issue is reduction in evaluation for a service-
connected disability, VA's duty to assist is met through 
compliance with the notification provisions of 38 C.F.R. 
§ 3.105(e).  This regulation states that where the reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  Notice of the proposed action is sent to 
the Veteran at his latest address of record and he is 
furnished detailed reasons for the proposed action.  The 
rating decision, by its nature, includes a detailed 
discussion of the evidence already of record, the elements of 
evaluation, and the applicable rating criteria, to include 
any specific measurements or findings.  In combination with 
the notice letter, the Veteran is also notified of how VA 
assigns evaluations and effective dates.  The Veteran then 
has 60 days in which to present additional evidence to show 
that compensation payments should be continued at their 
present level.  38 C.F.R. § 3.105(e) (2008).  The Board finds 
that the September 2005 proposed rating decision and 
accompanying notification letter provided legally adequate 
notice to the Veteran regarding the pending action.
 
With regard to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO obtained a VA examination in August 2005.  The Veteran 
submitted a September 2005 private audiological examination 
from Accurate Hearing Technology, Inc. (AHT), which has been 
associated with the claims folder.  The Veteran did not 
request a hearing before a Veterans Law Judge.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim. 

Procedural Due Process

As was noted above, the procedure for reduction of evaluation 
of a service-connected disability is governed by 38 C.F.R. 
§ 3.105, which provides that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is prepared setting forth all material facts 
and reasons.  The beneficiary is notified at his address of 
record of the contemplated action and furnished detailed 
reasons therefore.  He is then given 60 days to present 
additional evidence to show that compensation payments should 
be continued at the present level.  The final reduction is 
effective the first day of the month following the expiration 
of a 60 day due process period, from the date of notice of 
the final reduction decision.  38 C.F.R. § 3.105(e).  The 
Veteran may request a hearing in connection with the proposed 
reduction; if a request for such is received within 30 days 
of the notice of the proposed action, no reduction may be 
effected until after such hearing.  38 C.F.R. § 3.105(i) 
(2008).

A rating decision was prepared in September 2005, which 
proposed to reduce the evaluation of the Veteran's service-
connected chronic bilateral hearing loss from 60 percent to 
30 percent.  The decision discussed the evidence of record 
and correctly cited the applicable rating criteria.  It 
explained why the reduction was being proposed in light of 
the current evidence of disability.  The proposed evaluation 
was sent to the Veteran on September 22, 2005, with a 
notification letter which informed the Veteran of the 
proposed action, its impact on his evaluation, the amount of 
compensation payable, and his rights and responsibilities in 
disputing the proposed action.

The notice was properly sent to the Veteran at 1610 Bandit 
Way, Geneva, Florida, 32732, which was his address of record, 
and the only address VA has on record for the Veteran since 
he filed his 2002 claim for service connection.  The Veteran 
has never asserted that he did not receive proper notice of 
the proposed reduction.

In response to the notice of proposed reduction, the Veteran 
submitted a statement disagreeing with the proposal and a 
private audiological examination report.  He did not request 
a hearing.  In February 2006, more than 60 days after the 
mailing of notice of the proposed reduction, a final rating 
decision reducing the evaluation from 60 percent to 30 
percent was issued.  The reduction was to be effective on May 
1, 2006, the first day of the month following an additional 
60 day due process period following the February 2006 
notification of final action.

This timeline shows full compliance with all notification and 
due process provisions of 38 C.F.R. § 3.105(e).  The Veteran 
was sent proper notice at his address of record and was 
provided a 60 day period in which to respond.  The RO 
considered the evidence submitted by the Veteran, found that 
a reduction was in order, and took action to implement the 
reduction.  The reduction was not made effective until after 
an additional 60 day due process period had expired.  
Procedurally, the reduction was proper.

Propriety of a Decreased Evaluation

Regulations do afford some protection to assigned evaluations 
in order to maintain stability in ratings.  The Board finds 
that regulations designed to maintain stability in ratings 
are not applicable to the Veteran's case.

The reduction in this case was subsequent to an examination 
that occurred two years following the rating decision which 
granted service connection and a 60 percent evaluation for 
the Veteran's bilateral hearing loss.  The Board notes that 
in the August 2003 VA examination, the examiner stated that 
"the current hearing loss may be improved after medical 
evaluation and treatment, as part of his hearing loss is 
conductive in nature."  Beginning with the assignment of a 
60 percent evaluation in the August 2003 rating decision, the 
RO informed the Veteran that since his disability "is not 
considered permanent, a future examination is being scheduled 
to ascertain the static nature of this disability as it may 
improve with treatment."  Thus, the Veteran knew that he 
would be subject to future examinations to evaluate the 
status of his disability.  Such examinations are not to be 
scheduled where (1) the disability is static; (2) repeated 
examinations show the condition to have remained unchanged 
for five or more years; (3) the disability is by its nature 
not subject to change; (4) the Veteran is over 55 years old, 
except under unusual circumstances; (5) the schedular minimum 
is assigned; or (6) any resulting reduction would not affect 
the combined evaluation.  38 C.F.R. § 3.327(b).  Only the 
fourth consideration is potentially applicable here, as the 
Veteran was born in 1937.  The evidence of record shows that 
"unusual circumstances" exist in the Veteran's case.  The 
Veteran was not service-connected for hearing loss until he 
was more than 55 years old.  As noted in the examination, 
improvement in the disability was expected.  Further, the 
Veteran was told, in conjunction with his original 60 percent 
evaluation, that a new examination was being scheduled to 
ascertain the static nature of the disability.  As it is 
unusual for an examiner to express a determination that a 
condition may improve, and for the rating decision to inform 
the Veteran that a new examination was being scheduled, the 
Board finds that 38 C.F.R. § 3.327(b)(2)(iv) does not make 
the August 2005 re-examination improper.

Similarly, no protection for the 60 percent evaluation is 
afforded under 38 C.F.R. § 3.344, which provides that the 
greatest degree of stability possible must be afforded 
evaluations, consistent with law and regulations.  Section 
3.344 applies "to ratings which have continued for long 
periods at the same level (5 years or more)."  Section 3.344 
does not protect disability evaluations "which have not 
become stabilized and are likely to improve."  In this case, 
the August 2003 examiner specifically noted that the 
disability was subject to improvement.  In that light, a 
re-examination was scheduled.  Further, even if 38 C.F.R. 
§ 3.344 did apply, the Board considers the August 2003 
examination and the August 2005 examination to be equally 
full and complete; both are based on objective audiological 
testing that meets VA standards for evidentiary value.  See 
38 C.F.R. § 4.85(a) (providing that for VA purposes, an 
audiological examination must include a Maryland CNC speech 
discrimination test and a puretone audiometry test).  

Decreased Evaluation

Once it is determined that due process in the reduction has 
been followed, attention must turn to the application of the 
rating criteria, to determine if the evidence of record 
supports assignment of the lower evaluation.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100.  Relevant laws and regulations 
stipulate that evaluations of defective hearing range from 
noncompensable to 100 percent are based on the organic 
impairment of hearing acuity.  Hearing impairment is measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels (which, in 
turn, are measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The Veteran's hearing loss has an 
"exceptional pattern" based on the fact that the puretone 
thresholds at each of the specified frequencies are greater 
than 55 decibels..

The Veteran underwent a VA audiology examination in August 
2003; the August 2003 rating decision relied on these results 
to determine that a 60 percent evaluation was warranted.  At 
that time, puretone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
85
LEFT
75
90
90
90

The average puretone threshold was 84 in the right ear and 86 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and 40 
percent in the left ear.

As noted above, the Veteran was scheduled for a 
re-examination in August 2005.  Testing in August 2005 
revealed: 



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
85
LEFT
65
75
80
85

The average puretone threshold was 70 in the right ear and 76 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 60 
percent in the left ear.

Subsequently, a proposed reduction in the evaluation to 30 
percent was proposed.  In response, the Veteran scheduled a 
private audiological examination with AHT.  He submitted the 
results of that examination in September 2005.  The AHT 
audiological examination report is not adequate for VA 
evaluation purposes.  Initially, the report does not provide 
the relevant puretone thresholds in a format that non-
medically-trained individuals are competent to interpret.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The AHT 
report only shows the puretone thresholds in graph form.  
Further, the AHT report does not include a Maryland CNC 
speech recognition test.  "An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test."  38 C.F.R. § 4.85(a).  Therefore, the Board will not 
consider the Veteran's AHT audiological examination in making 
its determination.

The August 2003 examination noted that the Veteran's hearing 
acuity could improve.  The August 2005 VA examination reveals 
that his hearing levels did improve in the two years after 
the August 2003 examination on which the Veteran's 60 percent 
evaluation was based.  According to the August 2005 
examination, the right ear hearing acuity is Level VI, as per 
Table VI.  The left ear is assigned Level VII.  

Table VIa is applicable based on the Veteran's "exceptional 
pattern" of hearing loss, but does not provide the Veteran 
with improved results.  Under Table VIa, both the Veteran's 
right ear and left ear hearing acuity are at Level VI.  

Using Table VII, the respective hearing acuity levels of the 
left and right ears result in assignment of a 30 percent 
evaluation for the Veteran's hearing loss disability.  As 
noted above, ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Therefore, the Board finds that the reduced 
evaluation is appropriate based on the objective testing of 
record.  

Because the Veteran's due process rights with respect to 
notification of the proposed and implemented reduction are 
met, and because the evidence of record does not support an 
evaluation in excess of 30 percent, the Board finds that the 
reduction from 60 percent to 30 percent for service-connected 
bilateral hearing loss was proper.


	(CONTINUED ON NEXT PAGE)



ORDER

Reduction was proper and restoration of a 60 percent 
evaluation for service-connected bilateral hearing loss is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


